DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
 Claims 1-20 are pending in this application and have been considered below.  
Arguments:
The applicant argues that the primary reference, Fathi, does not uses at least two shape descriptors with different size/different geographical resolution.   
Examiner’s Response:
The examiner respectfully disagrees. When reviewing the specification and the drawings of the instant application, the examiner understood the shape descriptor to be shown in Fig. 4, labeled as V11.  Then, this single shape is repeated at different scales as shown in Fig. 6.  The instant application’s Fig. 5 shows a single shape descriptor repeatedly used on a map to find the intersection.
Fathi’s Fig. 4 discloses a similar, if not the same, shape descriptor as shown in the instant application’s Fig. 4.  Fathi’s shape descriptor is used repeatedly on the GPS trace data of Fig. 1 to find the intersections.  Fathi discloses the same shape descriptor is used iteratively in an Iterative Closest Point (ICP) algorithm, as shown on p. 12, to optimize the locations of the intersections.
The broadest reasonable interpretation of the claimed “at least two shape descriptors of different geographical resolution” is that a single shape descriptor is iteratively or repeatedly used at multiple scales.  For instance, the instant application’s Fig. 5 shows a single shape descriptor repeatedly used on a map to find the intersection.  
The claims do not disclose that the shapes are different (i.e. square and circle) or if the two shapes of different resolution are used simultaneously.  The secondary reference, Nassar, discloses “Hierarchical (also called multi-scale) representations” in §2.3 on p. 2.  Thus, the combination of Fathi’s iterative use of a shape descriptor across a graph to find intersections and Nasser’s use of hierarchical (also called multi-scale) representations in graph convolution neural networks would render the claimed invention obvious to “provide invariance to local perturbations for classification tasks and encode information about larger structures that provide context for the finer structures” (Nassar p. 2, §2.3).

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (Detecting Road Intersections from GPS Traces – hereinafter “Fathi”) in view of Nassar (Hierarchical Bipartite Graph Convolution Networks – hereinafter “Nassar”).
Claim 1:
Fathi discloses a method for identifying road intersections comprising: 
a) providing location data obtained from at least one vehicle's trajectory, wherein the location data comprises geographical data within a geographical perimeter (Abstract discloses “infer the road network from GPS data logged” and “GPS data gathered from regular vehicles in the Seattle, WA, USA area”; pp. 4-6 discloses § 3 GPS Data); 
b) determining node vectors (p. 7, above Fig. 5, discloses “positive and negative feature vectors”) by applying a geographical descriptor model on a target location comprised in the geographical perimeter (Fig. 1(a) discloses all GPS data from the greater Seattle, WA USA area), (p. 12, §6.1 discloses “The ICP algorithm … iteratively matches the points in the model and the ones in the data… moves the model to the data … The model is the detected intersection” i.e. model of the detected intersection is the target location) neighboring locations (p. 12, §6.1 discloses “the data is the raw GPS traces” and “GPS traces (D) to its nearest neighbor”), wherein each of the plurality of (Abstract discloses “a localized shape descriptor … to discriminate intersections from non-intersections” p. 3, under Fig. 1, discloses a shape descriptor trained on positive and negative examples of intersections; p. 6, Fig. 4 discloses a shape descriptor; p. 9 discloses “The following parameters for the shape descriptor yielded the best performance: 4 circles, smallest radius of 20 meters, ratio between radii of circles of 1.3, and 16 angular slices.”) of different geographical resolution, wherein each of the neighboring locations is at a respective geographical distance from the target location (Abstract “closest point algorithm”; p. 11, discloses “If a trip passes closer than 30 meters to an intersection, it is assumed to be passing through that intersection.”; p. 12 discloses “Iterative Closest Point (ICP) [13] to optimize the locations of the intersections.”; p. 12 discloses “GPS traces (D) to its nearest neighbor”), and wherein the node vectors are respectively determined for each of the plurality of (p. 6, § 4.1, ¶1 discloses “Our intersection detector works by sliding … a local shape descriptor over the GPS data to find places whose GPS data indicates an intersection. … The goal is to find a shape descriptor that … (2) can be represented as a feature vector (emphasis added)”); 
c) inputting the node vectors (p. 6 § 4 disclose “intersections are nodes” § 4.1 ¶1 discloses “Our intersection detector works by sliding … a local shape descriptor over the GPS data to find places whose GPS data indicates an intersection. … The goal is to find a shape descriptor that … (2) can be represented as a feature vector”; p. 13, Fig. 9 discloses node locations; p. 7, Fig. 5, discloses feature vectors) into (p. 8, middle of page, discloses “The classifier returns a number in the range of (-1, 1) for each test location. The locations with a greater value will have a higher probability of being an intersection.”).
Fathi discloses all of the subject matter as described above except for specifically teaching “wherein the geographical descriptor model comprises a plurality of multiscale node descriptors comprising a target multiscale descriptor for the target location and neighboring multiscale descriptors for neighboring locations,” “multiscale,” and “a trained multiscale classifier including a graph convolutional network.”  However, Nassar in the same field of endeavor teaches “wherein the geographical descriptor model comprises a plurality of multiscale node descriptors comprising a target multiscale descriptor … (p. 2, §2.3 discloses “Hierarchical (also called multi-scale) representations”; pp. 2, §2.1, discloses “Fig.1(a) illustrates the graph convolution operation being performed on node v1 (in red)” i.e. target descriptor) and neighboring multiscale descriptors” (p. 2, §2.1, discloses “v1’s neighborhood δ(v1) = {v2, v3, v4, v5} (in green)” i.e. target descriptor), “multiscale” (p. 2, §2.3 discloses “Hierarchical (also called multi-scale) representations”), and “a trained multiscale classifier including a graph convolutional network” (p. 1, Abstract, discloses “Graph neural networks”; p. 2, §2.3 discloses “Hierarchical (also called multi-scale) representations”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Fathi and Nassar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use graph convolution to “accelerate[s] and scale[s] the computations and memory requirements in hierarchical networks by performing computations only at specified output nodes” (Nassar Abstract) and use multiscale representations to “provide invariance to local perturbations for classification tasks and encode information about larger structures that provide context for the finer structures” (Nassar p. 2, §2.3).  This motivation for the combination of Fathi and Nassar is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 7:
The combination of Fathi and Nassar discloses the method of claim 1, wherein the target location and the neighboring locations are arranged as a grid pattern centered on the target location (Fathi, pp. 6-7 and Fig. 4, discloses a circular grid centered about the location of GPS edges).
Claim 13:
The combination of Fathi and Nassar discloses the method of claim 1, wherein each of the shape descriptors divides nearby regions of the target location into multiple histogram bins (Fathi p. 7, ¶1, discloses “Our shape description is a set of annular sections, each of which can be thought of as a histogram bin”) representing geographical subdivisions (Fathi p. 13, Fig. 9), for example each of the shape descriptor may include a circular shape divided in annuli, wherein each of the annuli is split by a radial line into annular sections, each corresponding to histogram bin (Fathi p. 6, Fig. 4). 
Claim 15:
The combination of Fathi and Nassar discloses the method of claim 13, wherein determining a location vector comprises performing binning of the trajectory, for example, by adding one point to each of the histogram bins that the trajectory passes through (Fathi p. 6, Fig. 4’s description discloses “For each edge passing from shape descriptor, a point is added to each of the bins the edge is passing through.”).
Claim 17:
Fathi discloses a data processing apparatus (p. 5, ¶2, discloses “first processing on this data”) …
The combination of Fathi and Nassar discloses the remaining elements recited in claim 17 for at least the reasons discussed in claim 1 above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathi in view of Nassar further in view of Tchapmi et al.(US 20190108639 A1 – hereinafter “Tchapmi”).
Claim 20:
Fathi discloses a method for training a classifier for determining if a target location is a road intersection (Abstract discloses “A classifier is trained on the shape descriptor to discriminate intersections from non-intersections”), the method comprising: 
performing  (Abstract discloses “We train and test our method on GPS data gathered from regular vehicles in the Seattle, WA, USA area.”) wherein the training data comprises: location data obtained from at least one vehicle's trajectory (p. 3, under Fig. 1, discloses “It begins by using a shape descriptor trained on positive and negative
examples of intersections. Next it connects the intersections by finding vehicle traces that move between them.”), wherein the location data comprises geographical data within the geographical perimeter (p. 3, Fig. 1(a), discloses all GPS data i.e. geographical perimeter), and intersection presence data for each target location of a plurality of target locations (p. 3, Fig. 1(a), discloses “Finally, the algorithm refines the locations of the intersections based on the GPS data associated with the nearby roads. We evaluate our algorithm by comparing it to a known road network.”);  performing (p. 7, ¶3 discloses “We take the canonical orientation for each shape descriptor as the direction of the bin that has the maximum weight, and then we rotate the shape descriptor so this angle is zero. Then we insert the weights into the feature vector from those bins.”. pp, 6-7 discloses “At each iteration, the weight of each incorrectly classified example is increased”); and repeating the above steps until a pre-determined convergence threshold is achieved (p. 8, paragraphs surrounding equations 1 and 2, discloses “In each iteration 𝑡
of the Adaboost training algorithm … After all iterations of the algorithm one of the features 𝑓𝑡 ∈ 𝑓𝑝 is chosen as the feature of the weak classifier ℎ𝑡 (𝑥) to be added to the final classifier … where, ϴ t ϵ (-∞,∞) is the classification threshold of the classifier”), wherein the classifying logic comprises a classifier comprising(p. 6, under § 4, discloses “In a graph representation of the road network, intersections are nodes which are connected by road segments that serve as edges. An intersection is a location where more than two edges connect to each other.”) … 
The combination of Fathi and Nassar discloses the remaining elements recited in claim 20 for at least the reasons discussed in claim 1 above.
Fathi discloses all of the subject matter as described above except for specifically teaching “forward propagation,” “back propagation,” and “a graph convolutional network and a pre-processing logic.”  However, Nassar in the same field of endeavor teaches “forward propagation” (p. 4, paragraph above § 3.3 discloses “the forward pass”, Fig. 2(b)), and “a graph convolutional network” (p. 1, Abstract, discloses “Graph neural networks”).  Tchapmi in the same field of endeavor teaches “back propagation” (¶54 discloses “During back propagation, we use the same trilinear interpolation weights wi,n to splat the gradients from the FC-CRF to the 3D-FCNN.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Fathi and Nassar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to “accelerate[s] and scale[s] the computations and memory requirements in hierarchical networks by performing computations only at specified output nodes” (Nassar Abstract) and use multiscale representations to “provide invariance to local perturbations for classification tasks and encode information about larger structures that provide context for the finer structures” (Nassar p. 2, §2.3).  This motivation for the combination of Fathi and Nassar is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
It would also have been obvious to one of ordinary skill in the art to combine Fathi and Tchapmi before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use back propagation to adjust or correct the weights of the classifier trained to discriminate intersections to minimize the loss function.  This motivation for the combination of Fathi and Nassar is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
	
	

	

Allowable Subject Matter
Claims 2-6, 8-12, 14, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666